Citation Nr: 1723320	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  05-27 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased disability rating (or evaluation) for the service-connected residuals of a right (dominant) wrist fracture (right wrist disability), in excess of 10 percent from July 31, 2003 to April 1, 2007, in excess of 20 percent from May 1, 2008 to October 1, 2010, and in excess of 10 percent from October 1, 2010, to include the propriety of the rating reduction to 10 percent from October 1, 2010, and entitlement to a total rating for convalescence based on right wrist surgery in January 2012. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1979 to September 1983, and from June 1984 to October 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In November 2008, the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  In August 2009, the Board issued a decision that denied a schedular disability rating in excess of 10 percent for the service-connected residuals of the right wrist fracture, and remanded the issue of a disability rating in excess of 10 percent on an extraschedular basis for procedural development and action.  When the case was returned to the Board, the Board learned for the first time that an April 2008 rating decision assigned a higher rating of 20 percent for the service-connected right wrist disability effective May 1, 2008.  The April 2008 rating decision also assigned a 100 percent schedular rating for the service-connected right wrist disability from April 1, 2007 to May 1, 2008 based on an open reduction and internal fixation (ORIF) surgery in March 2007.  The Board also learned for the first time that the RO had reduced the 20 percent rating for the right wrist disability to 10 percent from October 1, 2010.  Based on the foregoing, in November 2010, the Board vacated the August 2009 Board decision, and remanded the issue on appeal for readjudication by the AOJ. 

During the pendency of the appeal, in September 2013, the Veteran filed a claim for a temporary total rating for convalescence based on a January 2012 right wrist surgery.  See September 2013 VA Form 21-4138.

In February 2016, the Board remanded the issue on appeal to the AOJ in order to obtain evidence concerning the claimed January 2012 right wrist surgery, obtain VA treatment (medical) records, and provide the Veteran with an updated VA examination.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the February 2016 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  


FINDINGS OF FACT

1. For the rating period from July 31, 2003 to April 1, 2007, the right wrist disability was manifested by pain, swelling, painful motion, with dorsiflexion to 15 degrees, palmar flexion to 15 degrees, ulnar deviation to 5 degrees, radial deviation to 5 degrees, and normal hand grip strength. 

2. For the rating period from July 31, 2003 to April 1, 2007, the right wrist disability was not manifested by ankylosis.

3. For the rating period from July 31, 2003 to April 1, 2007, the Veteran did not undergo a total right wrist replacement, and did not have right wrist scars.

4. For the rating period from May 1, 2008, the right wrist disability has resulted in severe painful motion or weakness of the right wrist, with dorsiflexion to 5 degrees, palmar flexion to 35 degrees, radial deviation to 5 degrees, and ulnar deviation to 25 degrees, as well as pain, giving way, stiffness, swelling or edema, guarding, and weakness. 

5. For the rating period from May 1, 2008, the Veteran did not have unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation of the right upper extremity.

6. For the rating period from May 1, 2008, the Veteran has a right wrist scar that is not painful or unstable, and the total area of the scar is less than 39 square centimeters (less than 6 square inches).



7. The Veteran did not undergo right wrist surgery in January 2012. 


CONCLUSIONS OF LAW

1. For the rating period from July 31, 2003 to April 1, 2007, the criteria for a disability rating in excess of 10 percent for the service-connected right wrist disability have not been met or more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5053, 5214, 5215 (2016).

2. Resolving reasonable doubt in the Veteran's favor, for the rating period from May 1, 2008, the criteria for an increased disability rating of 40 percent, and no higher, for the service-connected right wrist disability, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5053, 5214, 5215 (2016).

3. The criteria for the assignment of a temporary total disability rating for convalescence based on right wrist surgery in January 2012 have not been met.  38 C.F.R. § 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As will be explained below, because the law, and not the facts, is dispositive of the issue of a temporary total rating for convalescence, the duties to notify and assist imposed by the VCAA are not applicable as to this matter.  See Mason v. Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  In this case, the RO issued November 2003 and December 2008 notice letters to the Veteran, which met the VCAA notice requirements.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, and the Veteran's written statements.  

VA most recently examined the right wrist in November 2016.  As the above-referenced VA medical examination report was written after an interview with the Veteran, examination of the Veteran, and contains findings and measurements regarding the severity of the right wrist disability supported by clinical data, the Board finds that the above-referenced VA medical examination report is adequate for rating the right wrist disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In considering the VA examination reports of record, the Board notes that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2011).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Nevertheless, simply concluding that a medical question could not be resolved without speculation, without providing any explanation why, renders an opinion inadequate.  Id.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether the answer to a medical question cannot be determined from current medical knowledge.  Id. 

In this regard, the Board observes that the November 2016 VA examiner noted an inability to opine without resorting to mere speculation as to whether pain, weakness, fatigability, or incoordination significantly limit functional ability with flare-ups because the Veteran was not experiencing a flare-up.  Here, the Veteran described to the November 2016 VA examiner that he had intermittent exacerbations of pain and swelling, which reflects the history of such exacerbations was recognized by the examiner.  To the extent that the Veteran has flare-ups of the right wrist disability, it is not possible to schedule an examination during a flare-up or anticipate when the Veteran may experience a flare-up of the right wrist disability; therefore, limitation of motion measurements under these conditions cannot be provided due to limitations of medical knowledge and practicalities of scheduling the Veteran for a VA examination when he actually experiences a flare-up.  Certainly, the Veteran can seek medical care during flare-ups, if he has any, which would then be recorded in his treatment (medical) records and be available for VA to review when rating the disability on appeal.  

The Board finds that the VA examination reports, along with VA treatment records of record and the Veteran's reports of symptoms, are sufficient to rate the right wrist disability on appeal because all of these records provide a uniform disability picture during the staged rating periods on appeal, as outlined in more detail below.  VA considers all evidence in its adjudications, including rating disabilities, not just medical information or only information that is included in a VA examination report or treatment records.  38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"); 38 U.S.C.A. 
§ 1154(a) (VA Secretary to provide regulatory provisions requiring due consideration of "all pertinent medical and lay evidence").  VA considers the history and context of a disability as important when rating that disability, and seeks a comprehensive picture of disability from the point of view of the veteran.  See 38 C.F.R. §§ 4.1, 4.2. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Separate disability ratings may be assigned for separate periods of time in accordance with the facts found (staged ratings).  The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Board finds that the right wrist disability underwent an increase in severity during the appeal period, so warrants staged rating as explained below. 

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the weight of the evidence demonstrates that the right wrist disability did not undergo an increase within the one year period before the claim for increase was filed with VA in July 2003. 

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.


Increased Rating Analysis for Right Wrist Disability

The Veteran is in receipt of a 10 percent disability rating for the right wrist disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5215 for the period from July 31, 2003 to April 1, 2007, a temporary total (100 percent) rating under 38 C.F.R. § 4.30 for the period from April 1, 2007 to May 1, 2008, and a 20 percent disability rating from May 1, 2008.  The Veteran is right hand dominant.  Under 
DC 5215 (limitation of motion of the wrist), a 10 percent disability rating is warranted for palmar flexion limited in line with the forearm or dorsiflexion less than 15 degrees.  DC 5215 does not provide for a rating in excess of 10 percent.  
38 C.F.R. § 4.71a. 

Under 38 C.F.R. § 4.71, Plate I, the standard range of motion for the wrist is extension from 0 to 70 degrees, palmar flexion from 0 to 80 degrees, forearm pronation 0 to 80 degrees, forearm supination 0 to 85 degrees, ulnar deviation from 0 to 45 degrees, and radial deviation from 0 to 20 degrees.

Under DC 5214, for ankylosis of the wrist, a 30 percent disability rating is assigned for ankylosis favorable in 20 to 30 degrees dorsiflexion of the major extremity, and a 20 percent disability rating assigned for the minor extremity; a 40 percent disability rating is assigned for any other position except favorable ankylosis for the major extremity, and a 30 percent disability rating assigned for the minor extremity; a 50 percent disability rating is assigned for unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation for the major extremity, and a 40 percent disability rating assigned for the minor extremity.  Extremely unfavorable ankylosis is rated as loss of use of hands under DC 5125.

DC 5125 provides for a 70 percent rating for loss of use of the hand (amputation) of the major extremity and a 60 percent disability rating for a minor extremity.  For VA purposes, "loss of use of a hand" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The determination is made on the basis of the actual remaining function; whether the acts of grasping, manipulation, etc., in the case of the hand, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.

Under DC 5053, a minimum 20 percent rating is assigned for wrist replacement, to include chronic residuals consisting of intermediate degrees of residual weakness, pain, or limitation of motion in the affected major a major extremity; a 40 percent rating is assigned for chronic residuals consisting of severe, painful motion, or weakness in the affected major wrist; wrist replacement (prosthesis) is rated at 100 percent for 1 year following implantation of the prosthesis.  38 C.F.R. § 4.71a.

Right Wrist Disability Rating from July 31, 2003 to April 1, 2007

During this period, the Veteran generally asserted that a higher rating than 10 percent is warranted for the right wrist disability.  See, e.g., July 2003 VA Form 21-4138; February 2005 VA Form 21-4138; August 2005 VA Form 9.  During the November 2003 VA examination, the Veteran reported pain, limited dorsiflexion, periodic swelling, continual aching, and episodic exacerbations of pain and swelling of the right wrist.  

After a review of all the evidence, both lay and medical, for the entire initial rating period from July 31, 2003 to April 1, 2007, the Board finds that the criteria for a disability rating in excess of 10 percent for the right wrist disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A 10 percent rating is the maximum schedular disability rating under DC 5215. 

A June 2003 VA treatment record shows that the Veteran reported right wrist pain following an incident when the Veteran hit the right wrist while working as a landscaper.  The June 2003 VA clinician noted limited right wrist dorsiflexion, but did not provide specific range of motion measurements, and indicated that the Veteran was able to function quite well with no right wrist pain.  

Upon examination in November 2003, the VA examiner noted that the right wrist showed mild prominence at the dorsal distal wrist with neutral dorsiflexion, palmar flexion to 30 degrees, inversion to 45 degrees, eversion to 30 degrees, and normal hand grip strength.  The November 2003 VA examiner noted good right wrist function despite nonunion of the right scaphoid fracture.

In a July 2005 statement, Dr. R.U. noted that the Veteran had difficulty moving and bending the right hand, which limited his activities, but did not record specific range of motion measurements.  Dr. R.U. assessed that the Veteran is 25 percent disabled and 75 percent able to perform work.  

A December 2005 VA treatment record shows that the Veteran reported that the right wrist was doing reasonably well over the previous 20 years, with occasional pain especially when he had a busy day at his landscaping work.  Upon examination in December 2005, the VA clinician recorded right wrist dorsiflexion to 15 degrees, palmar flexion to 15 degrees, ulnar deviation to 5 degrees, and radial deviation to 5 degrees.  The December 2005 VA clinician assessed moderately advanced degenerative arthritis of the right wrist. 

The Board finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 10 percent were not met or more nearly approximated under any other diagnostic codes pertaining to the wrist - specifically, ankylosis under DC 5214.  The range of motion in the right wrist, as documented in the November 2003 VA examination report and the December 2005 VA treatment record, demonstrates that the right wrist disability has not been manifested by ankylosis or limitation of motion akin to that of ankylosis.  Moreover, the November 2003 VA examination report does not show an assessment of ankylosis.  

The Board has considered whether a higher disability rating for the right wrist is warranted on the basis of functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the service-connected right wrist disability has caused pain and stiffness, which have restricted overall motion.  The Veteran has consistently reported chronic right wrist pain and difficulty with right wrist motion; however, as noted above, even taking into account additional functional limitation due to pain, the November 2003 VA examination report and treatment records indicate range of motion for this period that do not more nearly approximate ankylosis of the wrist.  Based on the above, the degree of functional impairment does not warrant a higher rating based on limitation of motion for the right wrist disability.  As such, the Board finds that a higher initial disability rating in excess of 10 percent is not warranted under DC 5214 (ankylosis of the wrist) for the right wrist disability.  

Further, the Veteran did not undergo a total right wrist replacement during this period; therefore, DC 5053 does not apply.  Finally, there is no evidence of any scars associated with the right wrist disability nor has the Veteran asserted otherwise during this period; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under DCs 7800 through 7805 for the right wrist.  38 C.F.R. § 4.118.  For these reasons, the preponderance of the evidence weighs against a finding that the right wrist disability more closely approximated a higher disability rating than 10 percent at any point during the rating period from July 31, 2003 to April 1, 2007.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59; DeLuca, at 206-07. 

Right Wrist Disability Rating from May 1, 2008

During this period, the Veteran generally asserted that a higher rating is warranted for the right wrist disability.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  See also 38 C.F.R. § 4.27 (2016) (explaining the use of diagnostic code numbers, including use of diagnostic codes by analogy).  

While the record reflects that the Veteran did not actually undergo wrist replacement (prosthesis), the Veteran underwent an open reduction and internal fixation (ORIF) with bone grafting of the right wrist in March 2007.  Accordingly, the Board finds that, for the period from May 1, 2008, DC 5053 is the most appropriate and favorable diagnostic code to rate the right wrist disability based on analogy, as well as current and past reported symptoms and clinical findings during this period.  38 C.F.R. §§ 4.20, 4.71a. 

After a review of all the lay and medical evidence of record, the Board finds that, for the period from May 1, 2008, the evidence is in relative equipoise as to whether the Veteran's right wrist disability resulted in severe painful motion or weakness of the right wrist; therefore, resolving reasonable doubt in the Veteran's favor, a 40 percent rating is warranted under DC 5053 for this period.  38 C.F.R. § 4.71a.  The February 2009 VA examination report shows that the Veteran reported that, while pain had significantly decreased since the March 2007 surgery, he lost right wrist extension and wore an extension brace in order to perform heavy labor.  The Veteran also reported significant limitation of ability to perform movements that required wrist mobility and could only perform some jobs for short periods of time.  Upon examination in February 2009, the VA examiner noted giving way, pain, stiffness, edema, guarding, and weakness in the right wrist.  The February 2009 VA examiner recorded right wrist dorsiflexion to 18 degrees, palmar flexion to 62 degrees, radial deviation to 8 degrees, and ulnar deviation to 25 degrees, to include as due to pain and other orthopedic Deluca factors and after repetitive use testing. 

During the November 2016 VA examination, the Veteran reported right wrist pain, with intermittent exacerbations of pain and swelling.  Upon examination in November 2016, the VA examiner recorded palmar flexion to 35 degrees, dorsiflexion to 5 degrees, ulnar deviation to 25 degrees, and radial deviation to 5 degrees, to include as due to pain and other orthopedic Deluca factors and after repetitive use testing.  The November 2016 VA examiner assessed pain and moderately severe range of motion loss as residuals of the March 2007 surgery. 

A February 2017 private treatment record shows that Dr. R.U. noted that he last saw the Veteran in 2013 when right wrist movement was limited due to stiffness, with near complete loss of extension and about 30 degrees of flexion, and that symptoms of the right wrist disability had not progressed to any degree since 2013.  Dr. R.U. noted that x-ray evidence shows a healed scaphoid fracture and radial styloid arthritis, and assessed moderate to severe arthritis in the right wrist.  Dr. R.U. further assessed the Veteran remained unable to use the right wrist for heavy activities, especially any activities that involve extension of the wrist.  Accordingly, Dr. R.U. assessed 66 percent loss of use of the right hand and wrist.  See also July 2013 private treatment record.  Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the period from May 1, 2008 the right wrist disability has more nearly approximated the 40 percent rating criteria under DC 5053.  

In granting the higher 40 percent rating, the Board has considered and rated all the of the right wrist symptoms, including pain, limitation of motion, giving way, stiffness, swelling or edema, guarding, and weakness, to include during flare-ups, as well as the February 2017 notations by Dr. R.U. with respect to limitation of right wrist extension and 66 percent loss of use of the right hand and wrist.  The Board has also considered the functional impairment resulting from the above-referenced symptoms in assigning the higher 40 percent disability rating under DC 5053. 

The Board finds that the weight of the evidence is against the assignment of a rating in excess of 40 percent for the service-connected right wrist disability for the rating period from July 1, 2008.  DC 5053 does not contemplate a rating in excess of 40 percent, with the exception of the 1-year period following implantation of prosthesis.  The record reflects that the Veteran is already in receipt of a 100 percent disability rating for the 1-year period following the March 2007 right wrist surgery; therefore, an increased disability rating in excess of 40 percent under DC 5053 is not warranted at any point during this period.  38 C.F.R. § 4.71a.  

Alternatively, the Board has considered an increased rating of 50 percent under 
DC 5214; however, the Veteran has not alleged ankylosis, and the weight of the evidence shows that, while the Veteran has some limitation of motion of the right wrist, he does not have unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation of the right wrist.  Similarly, there is no favorable or unfavorable ankylosis of multiple digits of the right hand as a result of the right wrist disability so as to warrant a higher disability rating under DCs 5216, 5217, 5218, 5220, or 5221.  38 C.F.R. § 4.71a.  A separate rating based on limitation of motion of the right wrist under DC 5215 or multiple digits of the right hand is also not warranted because the Veteran has been granted a 40 percent rating under 
DC 5053 based on severe painful motion and weakness.  An additional rating based on limitation of motion would constitute impermissible pyramiding.  38 C.F.R. 
§ 4.14; Esteban, 6 Vet. App. at 261- 62.  Finally, the Veteran has not alleged, and the record does not otherwise reflect, loss of use of a hand as defined 38 C.F.R. 
§§ 3.350(a)(2)(i), 4.63; therefore, a higher 70 percent rating is not warranted under DC 5125.  See, e.g., November 2016 VA examination report (showing that the VA examiner assessed that right wrist functioning is not so diminished that amputation with prosthesis would equally serve the Veteran). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010.  However, the Veteran has been granted a 40 percent rating under DC 5053 based on severe painful motion and weakness throughout this period, and DC 5003 provides a maximum rating of 10 percent for one joint and could not result in a higher rating, further consideration of the criteria contemplating arthritis is not warranted.

The Board has considered whether a separate rating is warranted for the right scar status post March 2007 right wrist surgery; however, such a rating is not warranted because the record reflects that the Veteran has a right wrist scar that is not painful or unstable, and the total area of the scar is less than 39 square centimeters (less than 6 square inches).  See 38 C.F.R. § 4.118, DCs 7801, 7802, 7804, 7805 (2016).  The November 2016 VA examiner noted that the right wrist scar, which measured 
5 cm long X 0.3 cm wide, was not painful or unstable.  

For these reasons, the preponderance of the evidence weighs against a finding that the right wrist disability has more closely approximated a higher disability rating than 40 percent at any point during the rating period from May 1, 2008.  See 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59; DeLuca, at 206-07. 

The Board grant herein of a higher 40 percent rating for the right wrist disability for the rating period from May 1, 2008 moots the issue of the propriety of the right wrist disability rating reduction to 10 percent for the period from October 1, 2010 because the Veteran is now in receipt of a higher 40 percent rating for this period.  

Extraschedular Referral Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the right wrist disability for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the right wrist disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including DCs 5214 and 5215, specifically provide for ratings based on ankylosis and limitation of wrist motion (dorsiflexion and palmar flexion), including as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria.  See 38 C.F.R. § 4.71a, Plate I; see also 38 C.F.R. § 4.71a DC 5003 (contemplates pain and noncompensable limitation of motion); Schafrath, 1 Vet. App. at 592 (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca, 8 Vet. App. at 206-07 (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 
25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell, 25 Vet. App. at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).  

In this case, for the rating period from July 31, 2003 to April 1, 2007, considering the lay and medical evidence, the service-connected right wrist disability was manifested by pain, swelling, painful motion, with dorsiflexion to 15 degrees, palmar flexion to 15 degrees, ulnar deviation to 5 degrees, radial deviation to 
5 degrees, and normal hand grip strength.  For the rating period from May 1, 2008, the right wrist disability has resulted in severe painful motion or weakness of the right wrist, with dorsiflexion to 5 degrees, palmar flexion to 35 degrees, radial deviation to 5 degrees, and ulnar deviation to 25 degrees, as well as pain, giving way, stiffness, swelling or edema, guarding, and weakness.  All of the symptoms and impairment described above are part of or similar to symptoms and impairment listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  The Board has also considered whether alternate schedular disability ratings are warranted based on other disabilities of the forearm.  See 38 C.F.R. § 4.71a, DCs 5205-5213.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the service-connected right wrist disability, and referral for consideration of an extraschedular evaluation is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran is only service connected for the right wrist disability on appeal; therefore, the holding in Johnson is not for application.  In the absence of exceptional factors associated with the service-connected right wrist disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a TDIU is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not alleged, and the record does not otherwise reflect, that he is unemployable due to the service-connected right wrist disability.  The record reflects that the Veteran has worked as a landscaper since 1985, that he owns a landscaping company, and that he reduced the amount of physical work he performs and has hired workers to perform the work he was previously doing.  Therefore, the Veteran's job functions have changed from physical to managerial, but he still owns and manages his landscaping business.  See, e.g., February 2009 and November 2016 VA examination reports.  While the November 2016 VA examiner assessed that the right wrist disability causes moderate to severe impairment with respect to physical work, the VA examiner assessed only mild to moderate impairment in sedentary work.  

Therefore, the record reflects that the Veteran is currently working with some limitation.  As stated above, the schedular rating criteria are intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  As such, the Veteran is already being compensated for any difficulties at work resulting from the service-connected right wrist disability.  For the reasons above, and in light of the fact that the Veteran is currently working, the Board finds that a claim for TDIU has not been raised and, therefore, is not before the Board on appeal.



Temporary Total Rating for Convalescence Following January 2012 Surgery

The Veteran contends that a temporary total rating is warranted due to post-operative convalescence following a January 20, 2012 surgery.  See September 2013 VA Form 21-4138. 

Under 38 C.F.R. § 4.30(a), temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.

In this case, during the November 2016 VA examination, the Veteran specifically denied a January 2012 right wrist surgery.  A review of the VA and private medical records do not show any right wrist surgery in January 2012.  A January 2012 VA treatment record shows that the Veteran was treated for severe right wrist pain with Motrin, a splint, and elevation.  This evidence shows that the Veteran did not have right wrist surgery in January 2012, or that the Veteran had immobilization by cast of major joint.  See 38 C.F.R. § 4.30.  Because the Veteran did not undergo right wrist surgery in January 2012 or immobilization by cast of a major joint, the claim 

for a temporary total rating based on convalescence must be denied as a matter of law.  Because the law is dispositive on this matter, the claim must be denied due to a lack of legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

An increased disability rating for the right wrist disability, in excess of 10 percent for the rating period from July 31, 2003 to April 1, 2007, is denied; a 40 percent rating, and no higher, from May 1, 2008, is granted; and a total rating for convalescence based on right wrist surgery in January 2012 is denied. 





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


